      Case 4:20-cv-02749 Document 4 Filed on 08/07/20 in TXSD Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

GREGORY WADE BROOKS, II,                      §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §          CIVIL ACTION H-20-2749
                                              §
HCSO, ET AL.,                                 §
                                              §
              Defendants.                     §

                                  ORDER OF DISMISSAL

       Plaintiff, a Harris County pretrial detainee proceeding pro se and seeking leave to

proceed in forma pauperis, filed a section 1983 lawsuit for violations of his constitutional

rights regarding his cumulative pretrial bonds. He seeks as judicial relief monetary damages

of “$500.00 per second” of time he spends in jail, which he claims is monetary compensation

of $1.2 billion per month.

       Plaintiff is a “three strikes” prisoner who is barred from proceeding in forma pauperis

under section 1915(g). See Brooks v. Harris County Jail, C.A. No. H-20-2112 (S.D. Tex.

June 24, 2020) (listing relevant lawsuits). Moreover, he has been sanctioned with a $400.00

monetary penalty for his numerous frivolous lawsuits and ongoing waste of judicial

resources. See Brooks v. Bob Casey U.S. District Courthouse, C.A. No. H-20-1000 (S.D.

Tex. March 24, 2020). Because plaintiff has not paid the monetary sanction and does not

demonstrate that he was in imminent danger of serious physical injury at the time this lawsuit

was filed, he may not proceed in forma pauperis.
      Case 4:20-cv-02749 Document 4 Filed on 08/07/20 in TXSD Page 2 of 2




       This case is DISMISSED WITHOUT PREJUDICE pursuant to section 1915(g). Any

and all pending motions are DENIED AS MOOT. Plaintiff may move to reinstate this case

upon full payment of the $400.00 filing fee and the $400.00 monetary sanction within

twenty-eight days from date of this dismissal.

       Signed at Houston, Texas, on August 7, 2020.




                                                       Gray H. Miller
                                             Senior United States District Judge




                                            2
